Citation Nr: 1146469	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  94-36 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral exotropia.

2.  Entitlement to an initial rating in excess of 10 percent from May 21, 1990, to June 21, 2001, for status post hip replacement for avascular necrosis and traumatic arthritis of the right hip.

3.  Entitlement to an initial rating in excess of 20 percent from June 22, 2001 to September 11, 2005, for status post hip replacement for avascular necrosis and traumatic arthritis of the right hip.

4.  Entitlement to an initial rating in excess of 30 percent from November 1, 2006, for status post hip replacement for avascular necrosis and traumatic arthritis of the right hip.




REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran performed active, honorable military service from February 1971 to February 1973 and from November 1976 to November 1977.  He also served on active duty from August 1973 to May 1975; and his discharge from that period of service has been characterized as "under other than honorable conditions" on the DD Form 214.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 1990 and May 2010 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California.

By an August 1990 rating decision, the RO determined that the Veteran failed to submit new and material evidence and declined to reopen the claim of service connection for bilateral exotropia, which was previously denied in a September 1998 rating decision.  In October 1990, the RO sent the Veteran a copy of the August 1990 rating decision and notice of his appellate rights.  The Veteran filed a Notice of Disagreement (NOD) in September 1991, and the Veteran was never furnished a Statement of the Case (SOC).  In April 2006 and March 2007, the Veteran's representative submitted statements that made reference to the claim for bilateral exotropia, and in May 2007 the Veteran submitted a VA Form 9 (Appeal to the Board of Veterans' Appeals).  In April 2009, and March 2010, the RO furnished the Veteran a Supplemental Statement of the Case (SSOC), which addressed the bilateral exotropia claim.  

In considering the procedural posture of the bilateral exotropia claim, the Board observes that the express wording of 38 U.S.C.A. § 7105(a) (West 2002) states that "appellate review will be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished. . . ."  Id.  That notwithstanding, the United States Court of Appeals for Veterans Claims (Court), in Archbold v. Brown, 9 Vet. App. 124 (1996), found that the issuance of an SOC is not an absolute requirement for acceptance of a substantive appeal.  Where a written statement specifically identifies the issues appealed and contains specific arguments as to the errors made by the Agency of Original Jurisdiction (AOJ) in denying the claim, the Court held that such written statement would satisfy the criteria for a timely-filed substantive appeal, even if it is filed prior to issuance of the SOC, as the Veteran would have until at least 60 days after the SOC was mailed to perfect the appeal.  Id at 132.

In applying the holding in Archbold to the procedural facts concerning the bilateral exotropia issue, the Board finds that the May 2007 VA Form 9 submitted by the Veteran, clearly identified the issue he was appealing, and when considered along with the April 2006 and March 2007 statements, there were specific arguments regarding the errors he believed had been made in denying his request to reopen that claim.  Therefore, to accord the Veteran a fair opportunity to prosecute the appeal of this discrete issue, the Board determines that the May 2007 VA Form 9 constitutes a valid and timely substantive appeal as set forth in Archbold, and thus the RO's subsequent issuance of the April 2009 SSOC is deemed to have remedied any procedural deficiency by VA.  Accordingly, the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral exotropia is properly before the Board.

In a May 2010 rating decision, the RO granted the Veteran service connection for a right hip disability, characterized as status post hip replacement for avascular necrosis and traumatic arthritis of the right hip; and pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5054, the RO assigned a 100 percent rating effective from April 3, 2006, with the minimum 30 percent rating effective from November 1, 2006.  The RO sent the Veteran a copy of the May 2010 rating decision and notice of his appellate rights in September 2010.  The RO received the Veteran's NOD in May 2010, which contested the effective date assigned for the grant of service connection, the effective date assigned for the award of the 100 percent rating, and also contested the 30 percent rating.  In August 2010, the RO furnished the Veteran and his attorney an SOC that addressed each of these issues.  In August 2011, the Veteran, by and through his attorney, filed a substantive appeal.

In an August 2011 rating decision, the Veteran was granted an effective date of May 21, 1990, for the award of service connection for the right hip disability, evaluated as: 10 percent disabling effective from May 21, 1990, and 20 percent disabling effective from June 22, 2001.  That rating decision also indicates that the Veteran was granted a temporary total (100 percent) rating pursuant to 38 C.F.R. § 4.30, based on a surgical procedure for a right total hip replacement which necessitated convalescence beginning on September 12, 2005, and further indicates that a 100 percent schedular rating was assigned in accordance with the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5054, based on a 1-year period from October 1, 2005, through October 31, 2006, with the minimum 30 percent rating reinstated on November 1, 2006.

Considering that the RO has assigned separate periods of time for different levels of compensation (before the assignment of the temporary total rating pursuant to section 4.30 and after the assignment of the 100 percent schedular rating for the prescribed 1-year period pursuant to Diagnostic Code 5054), for the service-connected right hip disability, the Board observes that the RO has engaged in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Since higher ratings are available for each of the periods rated less than 100 percent and the Veteran is presumed to be seeking the maximum available benefit for this disability, the claims for entitlement to an initial disability rating for status post hip replacement for avascular necrosis and traumatic arthritis of the right hip in excess of: 10 percent from May 21, 1990 to June 21, 2001; 20 percent from June 22, 2001 to September 11, 2005; and 30 percent from November 1, 2006, remain viable issues on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

As the Board is unable to ascertain, from a review of the statements made by the Veteran and his attorney-representative, whether he still wishes to pursue the earlier effective date claims (as advanced in his NOD received in May 2010), especially in light of the favorable adjudication of these same issues in the August 2011 rating decision, the Board refers such discrete issues to the RO for clarification.

Lastly, by a Decision Letter, dated July 1994, the RO determined that the Veteran had failed to file a timely substantive appeal of a January 1991 Administrative Decision, which determined that the character of the Veteran's discharge from his term of service ending on May 16, 1975, was under other than honorable conditions and constituted a bar to VA benefits (except for health care under Chapter 17).  The Veteran perfected a timely appeal as to the timeliness issue.  (See Notice of Disagreement, dated July 1994; Statement of the Case, dated September 1994; and VA Form 9, dated October 1994).  In a February 2000 decision, the Board denied the appeal as to the timeliness issue.  The Veteran appealed the February 2000 Board decision to the Court, which by Order dated March 2003 vacated the Board's decision and remanded this matter for readjudication consistent with the Court's Order.  In April 2004, the Board remanded this case to the RO.

In May 2005, the undersigned Veterans Law Judge presided at a hearing that addressed the sole issue of the timeliness of the substantive appeal of the January 1991 Administrative Decision.  In October 2005, the Board entered a decision which determined that the Veteran had filed a timely substantive appeal with respect to the January 1991 Administrative Decision, and remanded the character of discharge issue to the RO for additional development and to comply with the directives of the April 2004 Board remand.  The RO furnished the Veteran an SSOC in April 2009, which determined that the Veteran's character of discharge from his term of service ending on May 16, 1975, was a bar to VA benefits, and specifically denied entitlement to service connection for a laceration of the right forearm on the basis that such condition was incurred during the Veteran's other than honorable service from August 1973 to May 1975.  The March 2010 SSOC also readjudicated and continued the denial of the character of discharge issue.  In March 2010, the Veteran, by and through his attorney, stated the following:

		The March 2010 SSOC denied service connection 
      for the eye condition and the right arm condition.  
      The [V]eteran does not contest the decision on the 
      right arm and has not appealed that claim in the past.  
      It is a mystery to him as to why the right arm claim has 
      been included in the March 2010 SSOC.  He long ago 
      conceded that that condition was incurred during 
      an enlistment that rendered him ineligible for VA benefits.  

Accordingly, since the remaining claim for service connection (i.e., the Veteran's request to reopen the claim of service connection for bilateral exotropia) is being based solely on the Veteran's active, honorable military service from February 1971 to February 1973, and from November 1976 to November 1977, the Board, again, is unable to ascertain from the aforementioned statement as to whether the Veteran has, in effect, withdrawn the appeal concerning the issue of whether the character of the Veteran's discharge from his term of service beginning on August 24, 1973, and ending on May 16, 1975, constitutes a bar to VA benefits.  Thus, the Board refers this discrete issue to the RO for clarification.

Accordingly, the Board will construe the issues to be those that are listed on the cover page.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In an August 2011 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran, by and through his attorney, requested a Video Conference hearing before a Veterans Law Judge.  A careful review of the Veteran's claims file reveals that the Veteran has yet to be scheduled for a video conference Board hearing.  Because Board hearings by video conference are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a Board hearing by video conference at the RO at the earliest opportunity, following the usual procedures as set forth in 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2010).  Then, the RO should return the claims file to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


